Title: From Thomas Jefferson to Nicholas Philip Trist, 14 June 1822
From: Jefferson, Thomas
To: Trist, Nicholas Philip


Dear Sir
Monticello
June 14. 22.
Your favor of April 14. came to hand on the 8th of May. the tragedy of Ld Byron was immediately put into the hands of the family & was I believe read by every member of it.  I do not know whether I gave you a Catalogue of the Law-books necessary for a course of Law-reading. having lately had occasion to make out one for Francis Eppes, I shall subjoin it to this letter, lest I should not have given you one before. it’s cost will be about £35. sterling, such another importation the following year would make up a sufficient law-library for a commencing practitioner. since you left us I have recieved Thomas’s new arrangement of Coke Littleton. it is admirably executed. the whole matter of Coke & of Littleton is digested according to Blackstone’s method, not omitting one word; to which are added the Notes of Lords Hale & Nottingham, of Hargrove and of Thomas himself, and the subsequent cases on the same matters. it is now unquestionably the elementary book to be first read by every student, and is an easy & more profound than Blackstone. your friend F. Eppes is now engaged in it. his proposed marriage in Sep. with our neighbor Eliz. R. will probably be some interruption to his studies.The buildings of accomodation for the Professors & students of the University, that is to say the Pavilions, Hotels & Dormitories, will be entirely compleated within 3. months from this time. you will have seen by the papers that our late legislature refused to enable us to proceed with the Rotunda. it is said by those who attended it to have been truly the Parliamentum indoctissimum that ever assembled in this state. the late elections have changed a majority of the members, and given us some valuable friends. should the next session merely relinquish the debt of 120.M.D. which it is believed they will, our annuity will in 3. years enable us to finish the Rotunda, and then to open the institution: should they give us 50.M.D. additional to build it, we may open within the year succeeding the gift. some of the family writing to you occasionally, I shall leave small news to them. your friends in this neighborhood are well, and your grandmother was well a fortnight ago, when I left Bedford. Accept the assurance of my affectionate attachment and respect.Th: JeffersonBracton, the English translation.Broke’s abridgment. the 4vo ednThomas’s Coke Littleton. 3. vols. 8voCoke’s 2d 3d & 4th institutes. 3. v. 8voBacon’s abridgment by Gwyllim. 7. v. 8vo the last editionComyn’s Digest by Manning. a new editionBlackstone’s Commentaries by Christian. 15th edn 4. v. 8voWoodeson’s Lectures. 3. v. 8voReeves’s history of the English law. 4. v. 8voJacob’s Law dictionary by Ruffhead fol.Abridgment of Cases in Equity, both partsBridgman’s digested Index of Cases in ChanceryFonblanque’s treatise of equity 5th edition 1819. 2. v. 8vo